Case 1:20-cv-01271-JPH-DLP Document 43 Filed 07/22/20 Page 1 of 2 PageID #: 305




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 BARBARA TULLY,                                  )
 KATHARINE BLACK,                                )
 MARC BLACK,                                     )
 SHELLY BROWN,                                   )
 DAVID CARTER,                                   )
 REBECCA GAINES,                                 )
 JANICE JOHNSON,                                 )
 ELIZABETH KMIECIAK,                             )
 CHAQUITTA MCCLEARY,                             )
 KATHERINE PAOLACCI,                             )
 DAVID SLIVKA,                                   )
 DOMINIC TUMMINELLO,                             )
 INDIANA VOTE BY MAIL, INC.,                     )
                                                 )
                           Plaintiffs,           )
                                                 )
                      v.                         )   No. 1:20-cv-01271-JPH-DLP
                                                 )
 PAUL OKESON,                                    )
 S. ANTHONY LONG,                                )
 SUZANNAH WILSON OVERHOLT,                       )
 ZACHARY E. KLUTZ,                               )
 CONNIE LAWSON,                                  )
                                                 )
                           Defendants.           )




                     MINUTE ENTRY FOR JULY 22, 2020
                          STATUS CONFERENCE
                 HON. DORIS L. PRYOR, MAGISTRATE JUDGE


       The parties appeared by telephone for a Status Conference on July 22, 2020.

 The parties discussed the status of the case.
Case 1:20-cv-01271-JPH-DLP Document 43 Filed 07/22/20 Page 2 of 2 PageID #: 306




       This matter is scheduled for a telephonic status conference on October 14,

 2020 at 11:30 a.m. (Eastern) to discuss case status. Counsel shall attend the

 status conference by calling the designated telephone number, to be provided by the

 Court via email generated by the Court's ECF system.



       Date: 7/22/2020




 Distribution:

 All ECF-registered counsel of record via email
